Citation Nr: 1416231	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code.

(The issues of entitlement to service connection for GERD, bilateral frostbite of the hands and feet; and entitlement to increased ratings for maxillary sinusitis and allergic rhinitis will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1999.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 Vocational Rehabilitation (VR) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, of the United States Code.  She contends that her amended Individualized Written Rehabilitation Plan (IWRP), which she has completed, has not permitted her to achieve entry-level employability.

A review of the record indicates that as a result of miscommunication between a Vocational Rehabilitation Counselor and the Veteran during a June 2010 counseling appointment, the Veteran declined to complete an updated Rehabilitation Needs Inventory (VA Form 28-1902), which is necessary to determine whether the Veteran is eligible for additional vocational rehabilitation training.  However, the Veteran was under the impression that her current appeal was separate from the request to complete an updated Rehabilitation Needs Inventory.  As the Veteran explained in her June 2010 letter, she was willing to fill out the required paperwork but wanted to check on the status of her pending appeal. 

On remand, the RO should provide the Veteran with appropriate notice concerning the information and evidence necessary to substantiate her claim for entitlement to additional vocational rehabilitation training.  In addition, the RO should advise the Veteran that she must complete an updated Rehabilitation Needs Inventory before the RO can assess her current status. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice concerning the information and evidence necessary to substantiate her claim for entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, U.S.C. and VA's duty to assist her as set forth in the provisions of 38 C.F.R. §§ 21.32  and 21.33.

2.  Request that the Veteran complete an updated Rehabilitation Needs Inventory, VA Form 28-1902w.  The Veteran should identify all places and approximate dates of employment, including both temporary and permanent employment, since June 2008.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



